Exhibit 10(n)

OLD NATIONAL BANCORP

AMENDED AND RESTATED 2008 INCENTIVE COMPENSATION

PLAN PERFORMANCE UNITS AWARD AGREEMENT

This Award Agreement (“Agreement”) is entered into as of January 26, 2017
(“Grant Date”), by and between Old National Bancorp, an Indiana corporation
(“Company”), and                      an officer or employee of the Company or
one of its Affiliates (“Participant”).

Background

A. The Company adopted the Old National Bancorp Amended and Restated 2008
Incentive Compensation Plan (“Plan”) to further the growth and financial success
of the Company and its Affiliates by aligning the interests of participating
officers and key employees (“participants”) more closely with those of the
Company’s shareholders, providing participants with an additional incentive for
excellent individual performance, and promoting teamwork among participants.

B. The Company believes that the goals of the Plan can be achieved by granting
Performance Units to eligible officers and other key employees.

C. The Compensation and Management Development Committee of the Board has
determined that a grant of Performance Units to the Participant, as provided in
this Award Agreement, is in the best interests of the Company and its Affiliates
and furthers the purposes of the Plan.

D. The Participant wishes to accept the Company’s grant of Performance Units,
subject to the terms and conditions of this Award Agreement, the Plan and the
Company’s Stock Ownership Guidelines.

Agreement

In consideration of the premises and the mutual covenants herein contained, the
Company and the Participant agree as follows:

1. Defined Terms. For purposes of this Agreement, if the first letter of a word
(or each word in a term) is capitalized, the term shall have the meaning
provided in this Agreement, or if such term is not defined by this Agreement,
the meaning specified in the Plan.

(a) “Adjusted Share Distribution” means, with respect to a Performance Unit, a
number of whole Shares equal to the sum of the Unadjusted Share Distribution and
the Dividend Adjustment.

(b) “Appendix A” means Appendix A to this Agreement, which is hereby
incorporated herein and made a part hereof. Appendix A describes the performance
factor and goals with respect to the Internal Performance Units.

(c) “Appendix B” means Appendix B to this Agreement, which is hereby
incorporated herein and made a part hereof. Appendix B describes the performance
factor and goals with respect to the Relative Performance Units.

 

1



--------------------------------------------------------------------------------

(d) “Dividend Adjustment” means, with respect to a Performance Unit, a number of
whole units, determined as provided in Section 6, which is added to the
Unadjusted Share Distribution to reflect dividend payments during the
Performance Period on the units included in the Unadjusted Share Distribution.

(e) “Internal Performance Unit” means a contingent right awarded pursuant to
this Agreement for distribution of a Share upon attainment of the Performance
Goals as set forth in Appendix A.

(f) “Maximum Performance” means the Performance Goal achievement required for
the maximum permissible distribution with respect to an Internal Performance
Unit, as set out in Appendix A, or a Relative Performance Unit, as set out in
Appendix B.

(g) “Minimum Performance” means the minimum Performance Goal achievement
required for any distribution to be made with respect to an Internal Performance
Unit, as set out in Appendix A, or a Relative Performance Unit, as set out in
Appendix B.

(h) “Performance Goal” means a financial target on which the distribution with
respect to a Performance Unit is based, as set out in either Appendix A or
Appendix B.

(i) “Performance Period” means the Performance Period specified in either
Appendix A or Appendix B.

(j) “Performance Unit” means a contingent right awarded pursuant to this
Agreement for distribution of a Share upon attainment of the Performance Goals
as set forth in either Appendix A or Appendix B.

(k) “Relative Performance Unit” means a contingent right awarded pursuant to
this Agreement for distribution of a Share upon attainment of the Performance
Goals as set forth in Appendix B.

(l) “Section” refers to a Section of this Agreement.

(m) “Target Performance” means the Performance Goal achievement required for the
targeted distribution with respect to an Internal Performance Unit, as set out
in Appendix A, or a Relative Performance Unit, as set out in Appendix B. If
Target Performance is achieved but not exceeded for all Performance Goals, the
Unadjusted Share Distribution with respect to a Performance Unit is one share of
the Company’s voting common stock (“Share”).

(n) “Unadjusted Share Distribution” means, with respect to a Performance Unit,
the total number of Shares to be distributed to the Participant, before adding
the Dividend Adjustment or subtracting required tax withholding.

2. Incorporation of Plan Terms. All provisions of the Plan, including
definitions (to the extent that a different definition is not provided in this
Agreement), are incorporated herein and expressly made a part of this Agreement
by reference. The Participant hereby acknowledges that he or she has received a
copy of the Plan.

 

2



--------------------------------------------------------------------------------

3. Award of Performance Units. The Committee has awarded the Participant
                     Internal Performance Units and                     
Relative Performance Units, effective as of the Grant Date, subject to the terms
and conditions of the Plan and this Agreement.

4. Contingent Distribution on Account of Performance Units.

(a) Except as provided in Section 5, no distribution shall be made with respect
to any Internal Performance Unit or Relative Performance Unit, unless (i) the
respective Minimum Performance is achieved or exceeded in accordance with the
Performance Goal set out in the applicable Appendix, and (ii) the Participant
(A) is continually employed by the Company and/or an Affiliate at all times from
the award of the Performance Units until the date on which Shares are
distributed pursuant to Subsection (c) below; provided, however, the Committee
may, in its discretion, waive the continuous employment requirement in this
clause (ii), or (B) Terminates Service during the Performance Period on account
of his death, Disability, or Retirement.

(b) All distributions on account of a Performance Unit shall be made in the form
of Shares. The Unadjusted Share Distribution with respect to a Performance Unit,
if any, is dependent on the Company’s achievement of the Performance Goals, as
specified in Appendix A and Appendix B. By way of example, if Target Performance
for the Performance Period is achieved but not exceeded with respect to each
Performance Goal, the Unadjusted Share Distribution shall consist of one share
of the Company’s voting common stock (“Share”). The number of Shares distributed
on account of a Performance Unit shall be increased by the Dividend Adjustment
to determine the Adjusted Share Distribution and reduced by applicable tax
withholding as provided in Section 9. If, after reduction for tax withholding,
the Participant is entitled to a fractional Share, the net number of Shares
distributed to the Participant shall be rounded down to the next whole number of
Shares.

(c) Except as expressly provided in Section 5, the Company shall distribute the
Adjusted Share Distribution, reduced to reflect tax withholding, on the date the
Company files its Form 10K with the US Securities and Exchange Commission in the
calendar year following the year in which the Performance Period ends.

(d) Notwithstanding any other provision of this Agreement, the Committee may, in
its sole discretion, reduce the number of Shares that may be distributed as
determined pursuant to the Adjusted Share Distribution calculation set forth
above. The preceding sentence shall not apply to a distribution made pursuant to
Section 5.

(e) If a Participant Terminates Service during the Performance Period on account
of Participant’s Disability or Retirement, Participant’s Performance Units shall
remain outstanding as if Participant had not Terminated Service, and payments
with respect to such Performance Units shall be made at the same time and
subject to the same performance requirements as payments that are made to
Participants who did not incur a Termination of Service during the applicable
Performance Period.

(f) If a Participant Terminates Service due to death during the Performance
Period, the performance requirements with respect to the Participant’s
Performance Units shall lapse, and the Participant’s Beneficiary shall, on the
date of such Termination of Service, be fully entitled to payment under such
Performance Units as if targeted performance had been achieved and the
Performance Period ended on the date of the Participant’s death, and such
payments shall be made within sixty (60) days after the Participant’s death.

 

3



--------------------------------------------------------------------------------

5. Change in Control. If a Change in Control occurs during the Performance
Period, Article XVI of the Plan shall govern the disposition of Performance
Units awarded under this Agreement.

6. Dividend Adjustment. Except as otherwise provided for in this Agreement, a
Dividend Adjustment shall be added to the Unadjusted Share Distribution. The
Dividend Adjustment shall be a number of Units equal to the number of Units that
would have resulted, if each dividend paid during the Performance Period on the
Shares included in the Unadjusted Share Distribution had been immediately
reinvested in Shares.

7. Performance Goals. The applicable Performance Goals, the weight given to each
Performance Goal, and the Minimum Performance, Target Performance, and Maximum
Performance are set out in Appendix A and Appendix B.

8. Participant’s Representations. The Participant agrees, upon request by the
Company and before the distribution of Shares with respect to the Performance
Units, to provide written investment representations as reasonably requested by
the Company. The Participant also agrees that, if he or she is a member of the
Company’s Executive Leadership Group at the time the Shares are distributed, and
if at that time he or she has not satisfied the Company’s Stock Ownership
guidelines, the Participant will continue to hold the Shares received in the
Distribution, net of any shares withheld for taxes, until such time as the
Participant has satisfied the Company’s Stock Ownership requirement.

9. Income and Employment Tax Withholding. All required federal, state, city, and
local income and employment taxes that arise on account of the Performance Units
shall be satisfied through the withholding of Shares otherwise distributable
pursuant to this Agreement.

10. Nontransferability. The Participant’s interest in the Performance Units or
any distribution with respect to such units may not be (i) sold, transferred,
assigned, margined, encumbered, bequeathed, gifted, alienated, hypothecated,
pledged, or otherwise disposed of, whether by operation of law, whether
voluntarily or involuntarily or otherwise, other than by will or by the laws of
descent and distribution, or (ii) subject to execution, attachment, or similar
process. Any attempted or purported transfer in contravention of this Section
shall be null and void ab initio and of no force or effect whatsoever.

11. Indemnity. The Participant hereby agrees to indemnify and hold harmless the
Company and its Affiliates (and their respective directors, officers and
employees), and the Committee, from and against any and all losses, claims,
damages, liabilities and expenses based upon or arising out of the incorrectness
or alleged incorrectness of any representation made by Participant to the
Company or any failure on the part of the Participant to perform any agreements
contained herein. The Participant hereby further agrees to release and hold
harmless the Company and its Affiliates (and their respective directors,
officers and employees) from and against any tax liability, including without
limitation, interest and penalties, incurred by the Participant in connection
with his or her participation in the Plan.

 

4



--------------------------------------------------------------------------------

12. Changes in Shares. In the event of any change in the Shares, as described in
Section 4.04 of the Plan, the Committee, consistent with the principles set out
in such Section, will make appropriate adjustment or substitution in the number
of Performance Units, so that the contingent economic value of a Performance
Units remains substantially the same. The Committee’s determination in this
respect will be final and binding upon all parties.

13. Effect of Headings. The descriptive headings used in this Agreement are
inserted for convenience and identification only and do not constitute a part of
this Agreement for purposes of interpretation.

14. Controlling Laws. Except to the extent superseded by the laws of the United
States, the laws of the State of Indiana, without reference to the choice of law
principles thereof, shall be controlling in all matters relating to this
Agreement.

15. Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which will be deemed an original, but all of which
collectively will constitute one and the same instrument.

16. Recoupment/Clawback. Any grant of Performance Units under this Agreement or
any other award granted or paid to the Participant under the Company’s Amended
and Restated 2008 Incentive Compensation Plan, whether in the form of stock
options, stock appreciation rights, restricted stock, performance units,
performance units, stock or cash, is subject to recoupment or “clawback” by the
Company in accordance with the Company’s Bonus Recoupment/Clawback Policy, as
may be amended from time to time. This Section, “Recoupment/Clawback,” shall
survive termination of this Agreement.

IN WITNESS WHEREOF, the Company, by its officer thereunder duly authorized, and
the Participant, have caused this Performance Unit Award Agreement to be
executed as of the day and year first above written.

PARTICIPANT

 

Accepted by:         Date:     Printed Name:          

 

OLD NATIONAL BANCORP By:      

Kendra L. Vanzo

EVP, Associate Engagement & Integration

Old National Bancorp

 

5



--------------------------------------------------------------------------------

APPENDIX A TO 2017 PERFORMANCE AWARD AGREEMENT

(Internal Performance Factors)

Grant Date: January 26, 2017

Performance Shares Awarded: See Section 3 of the Agreement

Performance Period: January 1, 2017, through December 31, 2019

Internal Factors for Determining Amount Payable Pursuant to Performance Award

The number of Shares payable on account of a Performance Share (before any
Dividend Adjustment or tax withholding) will be based on the result of the
following performance factor (“Performance Factor”) during the Performance
Period:

 

  •   Return on Average Tangible Common Equity

Definitions Related to Internal Performance Factors

Return on Average Common Tangible Equity (ROATCE): ROATCE is defined as net
income, excluding tax-affected amortization of intangibles, as a percent of
average tangible common equity for the final year of the performance period. Net
Income is defined as GAAP Net Income, as reported in the Company’s Form 10-K for
the fiscal year excluding, however, non-recurring charges charges under GAAP and
the impact of any and merger and integration charges associated with any
transaction(s) that close in 2019.

Tangible Common Equity is calculated by subtracting intangible assets and
goodwill from the Company’s GAAP common equity.

Performance Weighting Fraction

“Performance Weighting Fraction” means the relative importance of each
performance measure in evaluating performance and determining the number of
Shares to be distributed (before any Dividend Adjustment or tax withholding)
with respect to each Performance Share. The following weight has been assigned
to the performance factor:

ROATCE

100%

Calculation of Performance

For the Performance Factor, the performance level will be determined at the end
of the Performance Period. The performance level will then be multiplied by the
Performance Weighting Fraction, resulting in the Company’s Performance Level.
The table below shows the percentage of Shares to be issued with respect to each
Performance Share (before any Dividend Adjustment or tax withholding) at various
performance levels.

 

6



--------------------------------------------------------------------------------

PERFORMANCE BASED RESTRICTED STOCK UNITS

Performance Period – 2017 to 2019

Performance Range Schedule – Subject to Board Approval

 

Performance Range

   ROATCE     Percentage of Target     Percent of Incentive
Earned  

MAXIMUM

     14.2 %      104.4 %      150 %       14.14 %      104.0 %      145 %      
14.08 %      103.5 %      140 %       14.02 %      103.1 %      135 %      
13.96 %      102.6 %      130 %       13.90 %      102.2 %      125 %      
13.84 %      101.8 %      120 %       13.78 %      101.3 %      115 %      
13.72 %      100.9 %      110 %       13.66 %      100.4 %      105 % 

TARGET

     13.60 %      100.0 %      100 %       13.51 %      99.4 %      91 %      
13.43 %      98.7 %      81 %       13.34 %      98.1 %      72 %       13.25 % 
    97.4 %      63 %       13.16 %      96.8 %      53 %       13.08 %      96.1
%      44 %       12.99 %      95.5 %      34 % 

Threshold

     12.90 %      94.9 %      25 % 

The percentage of incentive earned is derived from the respective linear
equation (below) based upon ROATCE performance whereby X represents the final
ROATCE result and final percentage of incentive is rounded to the nearest whole
percentage point.

 

Final ROATCE

Result

 

 

Incentive

Calculation

 

   

ROATCE >= 13.6%

  83.33X-10.33    

ROATCE < 13.6%

  107.14X-13.57    

Example:

 

ROATCE Result

  Calculation   % of Incentive Earned  

13.70%

  83.33*13.7%-10.33   109%  

Participants in this example would earn 109% of the award. Thus, a participant
with a grant of 2,000 RSU in this example would receive 109% of 2,000 or 2,180
RSUs plus accumulated dividends calculated at the same rate.

 

7



--------------------------------------------------------------------------------

Timing of Award Determination and Distribution

Once performance results for the Company are known and approved by the auditors,
the Compensation Committee will review and approve the final performance results
for the Performance Factor. The Compensation Committee reserves the right to use
negative discretion to reduce the amount of any payment. The Shares will be
distributed in accordance with the timing setforth in Section 4(c) of this
Agreement.

 

8



--------------------------------------------------------------------------------

APPENDIX B TO 2016 PERFORMANCE AWARD AGREEMENT

(Relative Performance Measures)

Grant Date: January 26, 2017

Performance Shares Awarded: See Section 3 of the Agreement

Performance Period: January 1, 2017, through December 31, 2019

Relative Factors for Determining Amount Payable Pursuant to Performance Award

The number of Shares payable on account of a Performance Share (before any
Dividend Adjustment or tax withholding) will be based on the results of the
following relative performance factor (“Performance Factor”) during the
Performance Period, as measured against the comparator “Peer” group:

Total Shareholder Return (TSR). Total Shareholder Return means the three-month
average stock price for the period ending December 31, 2016 (“Calculation
Period”) compared to the three-month average stock price for the period ending
December 31, 2019 (“Calculation Period”) for the Company and the Peer Group. The
three-month average stock price will be determined by averaging the closing
stock price of each day during the three months ending on the applicable
December 31, including adjustments for cash and stock dividends.

Peer Group. The “Peer Group” is made up of the following:

 

Company Name

   Ticker    State

OLD NATIONAL BANCORP

   ONB    IN

ASSOCIATED BANC-CORP

   ASBC    WI

CULLEN/FROST BANKERS, INC

   CFR    TX

COMMERCE BANCSHARES, INC

   CBSH    MO

PROSPERITY BANCSHARES, INC

   PB    TX

TCF FINANCIAL CORPORATION

   TCB    MN

HANCOCK HOLDING COMPANY

   HBHC    MS

WINTRUST FINANCIAL CORPORATION

   WTFC    IL

FULTON FINANCIAL CORPORATION

   FULT    PA

BANK OF THE OZARKS, INC.

   OZRK    AR

VALLEY NATIONAL BANCORP

   VLY    NJ

UMB FINANCIAL CORPORATION

   UMBF    MO

F. N. B. CORPORATION

   FNB    PA

BANK OF HAWAII CORPORATION

   BOH    HI

IBERIABANK CORP

   IBKC    LA

BANCORPSOUTH, INC

   BXS    MS

TRUSTMARK CORPORATION

   TRMK    MS

UNITED BANKSHARES INC

   UBSI    WV

MB FINANCIAL INC

   MBFI    IL

FIRST MIDWEST BANCORP, INC

   FMBI    IL

CHEMICAL FINANCIAL CORP

   CHFC    MI

INTERNATIONAL BANCSHARES CORPORATION

   IBOC    TX

GREAT WESTERN BANCORP, INC.

   GWB    SD

WESTERN ALLIANCE BANCORPORATION

   WAL    AZ

 

9



--------------------------------------------------------------------------------

A Peer Group member shall be removed if it is acquired or fails during the
Performance Period.

Calculation of Performance

For the Performance Factor: TSR will be calculated for each member of the Peer
Group. The Company’s TSR percentile rank in the Peer Group will be utilized to
determine the percentage, if any, of the Shares earned under the Performance
Share award.

The table below shows the percentage of Shares to be issued with respect to each
Performance Share (before any Dividend Adjustment or tax withholding) at various
performance levels:

 

Average

Percentile Rank vs. Peer

Group

  

% of Shares

Earned

  

Performance Level

< 25%

   0%   

25%

   25%    Threshold

26%

   26%   

27%

   27%   

28%

   28%   

29%

   29%   

30%

   30%   

31%

   32%   

32%

   34%   

33%

   36%   

34%

   38%   

35%

   40%   

36%

   43%   

37%

   46%   

38%

   49%   

39%

   52%   

40%

   55%   

41%

   59%   

42%

   63%   

43%

   67%   

44%

   71%   

45%

   75%   

46%

   80%   

47%

   85%   

48%

   90%   

49%

   95%   

50%

   100%    Target

51%

   102%   

52%

   103%   

53%

   105%   

54%

   107%   

55%

   108%   

56%

   110%   

57%

   112%   

58%

   113%   

 

10



--------------------------------------------------------------------------------

59%

   115%   

60%

   117%   

61%

   118%   

62%

   120%   

63%

   122%   

64%

   123%   

65%

   125%   

66%

   127%   

67%

   128%   

68%

   130%   

69%

   132%   

70%

   133%   

71%

   135%   

72%

   137%   

73%

   138%   

74%

   140%   

75%

   142%   

76%

   143%   

77%

   145%   

78%

   147%   

79%

   148%   

80% and above

   150%    Maximum

Award Adjustment

The Compensation and Management Development Committee reserves the right to
reduce performance shares (in whole or in part) should the Company’s TSR be
negative for the performance period.

Timing of Award Determination and Distribution

Once performance results for the Company are known and approved by the auditors,
the Compensation Committee will review and approve the final performance results
for the Performance Factor. The Compensation Committee reserves the right to use
negative discretion to reduce the amount of any payment. The Shares will be
distributed in accordance with the timing set forth in Section 4(c) of this
Agreement.

 

11